Exhibit 10.25

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

PROMISSORY NOTE

 

Principal Amount:    U.S. $250,000.00   Effective Date: July 15, 2016





 

FOR VALUE RECEIVED, Minerco, Inc., a Nevada corporation (the “Maker”), hereby
promises to pay to Pacific Isle Wholesale, Ltd., a Hong Kong corporation, or his
successors and assigns (the “Payee”) to such address as Payee shall provide in
writing to the Maker for such purpose, a principal sum of Two Hundred and Fifty
Thousand Dollars and Zero Cents (U.S. $250,000.00). The aggregate principal
amount outstanding under this Note will be conclusively evidenced by the
schedule annexed hereto (the “Loan Schedule”), up to a maximum principal amount
of U.S $250,000.00. The entire principal amount hereunder shall be due and
payable July 15, 2017 (the “Maturity Date”), or on such earlier date as such
principal amount may earlier become due and payable pursuant to the terms
hereof.

 

This Note is being issued pursuant to that certain Asset Purchase Agreement,
dated July 15, 2016, contemplating the sale of Athena Brands, Inc. from the
Maker to the Payee and attached hereto as Exhibit A (the “Asset Purchase
Agreement”).

 

1.             Consideration. The Payee agrees to pay and the Maker agrees to
accept the Note as contemplated in the Asset Purchase Agreement.

 

2.             Asset Purchase Agreement. Attached as Exhibit A, hereto.

 

3.            Interest Rate. Interest shall accrue on the unpaid principal
amount of this Convertible Promissory Note (the “Note”) at the rate of eight
percent (8%) per annum from the date of the first making of the loan for such
principal amount until such unpaid principal amount is paid in full. Interest
hereunder shall be paid on such date as the principal amount under this Note
becomes due and payable in accordance with the terms hereof and shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

 

  

 

 

4.            Prepayment Right. Prepayment of principal and/or other amounts
owed under this Note may be made prior to the Maturity Date without written
consent of the Payee. Unless otherwise agreed in writing each payment will be
applied to the extent of available funds from such payment in the following
order: (i) first to accrued but unpaid interest, and (ii) lastly to the
outstanding principal. Furthermore, at the sole discretion of the Maker, prior
to the Maturity Date, this Note may be prepaid by issuing Twenty-Five Million
(25,000,000) shares of the Maker’s common stock to the Payee as per the Asset
Purchase Agreement ($250,000 paid by common stock valued at $0.01 per share).
Such prepayment will be considered payment in full, regardless of accrued
interest.

 

5.            Acceleration. After the Maturity Date, at the option of the Payee,
all principal and other amounts owed under this Note shall become immediately
due and payable without notice or demand by the Payee, and the Payee will have,
in addition to its rights and remedies under this Note, full recourse against
any assets of Maker, and may pursue any legal or equitable remedies that are
available to it.

 

6.            No Waiver of Payee’s Rights, etc. All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Payee in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. The Maker hereby waives
presentment of payment, protest, and notices or demands in connection with the
delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Payee of less than the full amount due and payable hereunder
shall in no way limit the right of the Payee to require full payment of all sums
due and payable hereunder in accordance with the terms hereof.

 

7.            Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.

 

8.            Cumulative Rights and Remedies; Usury. The rights and remedies of
the Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available. If it shall be found that any interest outstanding
hereunder shall violate applicable laws governing usury, the applicable rate of
interest outstanding hereunder shall be reduced to the maximum permitted rate of
interest under such law.

 

9.            Collection Expenses. If this obligation is placed in the hands of
an attorney for collection after default, and provided the Payee prevails on the
merits in respect to its claim of default, the Maker shall pay (and shall
indemnify and hold harmless the Payee from and against), all reasonable
attorneys’ fees and expenses incurred by the Payee in pursuing collection of
this Note.

 

10.          Successors and Assigns. This Note shall be binding upon the Maker
and its successors and shall inure to the benefit of the Payee and its
successors and assigns. The term “Payee” as used herein, shall also include any
endorsee, assignee or other holder of this Note.

 



 2 

 

 

11.          Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Payee a new promissory note containing the same terms, and in the same form, as
this Note. In such event, the Maker may require the Payee to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.

 

12.          Due Authorization. This Note has been duly authorized, executed and
delivered by the Maker and is the legal obligation of the Maker, enforceable
against the Maker in accordance with its terms.

 

13.          Governing Law. This Note shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada without
regard to the principles of conflicts of law thereof.

 

14.          Severability. If any provision of this Note is held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Note are not affected or impaired in any way and
the Maker and Payee agree to negotiate in good faith to replace such invalid,
illegal and unenforceable provision with a valid, legal and enforceable
provision, that achieves, to the greatest lawful extent under this Note, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.

 

[Intentionally Left Blank – Signature Page Follows]

 



 3 

 

  

IN WITNESS WHEREOF, the Maker has caused this Promissory Note to be duly
executed and delivered as of the date first set forth above.

 



 

MAKER

MINERCO, INC.         By: /s/ V. Scott Vanis   Name: V. Scott Vanis   Title: CEO

 

[Signature Page for Promissory Note]

 



 4 

 

 

EXHIBIT A

 

ASSET PURCHASE AGREEMENT

MINERCO – PACIFIC ISLE

ATHENA - AVANZAR

  

 

 

 

 

 

 

 

 

 

 

 



 A-1 

 

 

LOAN SCHEDULE

 

Promissory Note Issued by Fuse Live Events, Inc.

 

Dated: ___________________

 

SCHEDULE

OF

PAYMENTS OF PRINCIPAL & INTEREST

 

Date of Payment Amount of Payment

Total Amount Due Subsequent

To Payment

                                                     

 

 

LS-1

 



